                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION


UNITED STATES OF AMERICA,
  v.                                                     Case No. 4:99cr71-RH/HTC

LAWRENCE LOMBARDI,

                   Defendant.
                                       /

                   UNITED STATES’ SENTENCING MEMORANDUM
       When Defendant Lawrence Lombardi came before this Court for sentencing

in 2000, this Court had no choice but to impose a mandatory life sentence. As

Lombardi comes back before this Court to be resentenced, there are no mandatory

penalties, and the combined statutory maximum term for Counts One, Three, Five,

and Six is 60 years. The guideline range remains 87 to 108 months, and Lombardi

has been in custody for almost 21 years.

       This Court is obligated to impose a sentence that is “sufficient, but not greater

than necessary,” to comply with the sentencing purposes enumerated in § 3553(a).

These purposes include retribution (“to reflect the seriousness of the offense,

promote respect for the law, and to provide just punishment”), deterrence (“to afford

adequate deterrence to criminal conduct”), incapacitation (“to protect the public

from further crimes”), and rehabilitation (“to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment.”).


                                           1
See 18 U.S.C. § 3553(a)(2). This Court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range and any pertinent policy

statements, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to the victims. Id. at § 3553(a)(1), (3)-(7).

      Taken together, and even in the absence of § 924(c)’s mandatory consecutive

penalties, the § 3553(a) factors demand a significant sentence in this case. The

government asks that this Court keep in mind the following aggravating

considerations when determining its sentence.

    A. The Nature and Circumstances of the Offenses Warrant a Substantial Sentence

      This Court’s sentence must adequately “reflect the gravity of the defendant’s

conduct,” which includes, from the public’s perspective, “the harm done or

threatened by the offense, and the public interest in preventing a recurrence of the

offense.” United States v. Pugh, 515 F.3d 1179, 1195 (11th Cir. 2008) (citing the

legislative history of § 3553(a)). The harm caused by this offense was substantial,

and it warrants an equally substantial sentence.

      At approximately 12:45 p.m. on August 31, 1999, a pipe bomb went off in the

first floor bathroom at Florida Agricultural & Mechanical University’s Lee Hall.

PSR ¶ 10. When University employee Bobby Lee Briggs entered the restroom

shortly after the bomb went off, the bathroom was full of “thick white smoke from

about elbow-level up” and there was “a burn mark down the wall” as well was “gray

                                            2
plastic laying on the floor and gray plastic shrapnel sticking in two or three walls,”

and “debris all over the floor.” Trial Trans. at 247-49, 253.1 Sharon Saunders,

another university employee who worked down the hall from the men’s restroom,

heard “a very, very loud explosion. It was so loud that we thought it was a gun, a

gunshot.” Id. at 261. Officer Dennis McIntosh recalled that “the light fixture above

[the bomb] was damaged and broken and pieces were all over the floor,” and that

“pieces of plastic [had flown] over and chipped pieces of the wall” on the opposite

side of the bathroom. Id. at 267.




1
 Citations to the trial transcripts (ECF Nos. 117, 118, 119, 120, & 122) refer to the court reporter’s
continuous pagination.

                                                  3
      On September 22, 1999, at approximately 10:36 a.m., Captain Robert

Cunningham, commanding officer of the University’s Naval ROTC Unit, stopped

by the men’s restroom on the second floor of the Perry-Paige building, which houses

the University’s School of Agriculture. Id. at 276-77, 809. “Just as [he] was about to

grab for the [door] handle, there was an explosion on the other side of the door.” Id.

at 276-77. The force of the explosion blew the door handle into Captain

Cunningham’s hands and “pushed both [his] eardrums in.” Id. Captain

Cunningham was “very fortunate that the door opened outward, because most of

the blast fragments were basically shielded by the door.” Id. His first response was

to call for an ambulance because, “if anybody was inside [the bathroom], they

would probably have been seriously hurt.” Id. at 278. He recalled that he tried to go

inside but “everything was all dark and smoke.” Id. When he made it inside with

flashlights, he recalled that “because of the implosion, everything more or less kind

of went up and came down. The ceiling had dropped, light fixtures were dropped,

most of the partitions for the urinals had been basically knocked about.” Id. at 279.

The bomb had virtually destroyed the commode.




                                          4
      As this Court surely recalls, each bomb was accompanied by racist phone calls

to the media. These anonymous phone calls were designed to elicit terror in the

Florida A&M community and made it plain that the bombings were motivated by

racial bigotry. During the first call, Lombardi warned:

      Y’all better get on over to FAMU president’s office, Lee Hall. I just told
      them I put a bomb in the building. I think I talked to the last white boy
      in there, and told them we need to get rid of some of these n*****s.
      They’ve just got a couple of minutes before the place to go sky high.


                                          5
Trial Trans. at 381. The day of the Perry-Paige bombing, Lombardi placed two calls.

On the first, he stated:

      The only thing that n*****s know how to fix is turnip greens. Why the
      fuck do they need a school of agriculture at FAMU? Check it out.

Id. at 385. On the second call, Lombardi warned:

      FAMU has just seen the beginning of this shit.

                                       ****
      I’m warn … I’m telling you, these fucking n*****s … I’ve had enough
      of this God damn shit. They got no business having a college when
      there ain’t nobody there smart enough to fucking get a degree in law or
      fucking whatever. They ain’t smart enough to have a medical school or
      law ‘cause nobody can pass the fucking test.

                                        ****
      And this is just the beginning brother.
PSR ¶ 17; Trial Trans at 389-90.

      Five days after the Perry-Paige bomb, the Tallahassee Democrat printed

articles about the bombings, including an article detailing a campus visit by Jesse

Jackson, who urged the University not to be intimidated by the bomber. PSR ¶ 20;

Trial Trans. at 742-43. That same day, Lombardi placed an anonymous call to the

newspaper where he boasted that he had been thirty feet from Jackson and “could

have taken him out.” PSR ¶ 20. Lombardi closed the call with a warning that there

were “a couple of events planned this week at FAMU.” Id.; Trial Trans. at 740-42.

      These were acts of violence and terror, motivated by Lombardi’s deep-seated

racism. See infra at 8-9. They were not done impulsively. These actions took careful

planning and preparation, and we will never know whether there would have been

                                          6
a third, fourth, or fifth bomb.

      Although no one was physically injured by either bomb, both bombs were

capable of causing injury and death. Trial Trans. at 939. People could have died.

Had the Perry-Paige bomb gone off mere seconds later, it is likely that at least one

University employee—Captain Cunningham—would have suffered significant

injury or death. Importantly, Lombardi took no steps to minimize the risk of harm.

Instead, he planted both bombs in public restrooms in the middle of the workday—

a high traffic area at a high traffic time. Even if Lombardi did not act with the

specific intent to kill or injure anyone, he was at best callously indifferent to the high

risk of extreme physical harm.

      The risk of physical harm is not the only type of harm that should be

considered by this Court. The bombings were designed to and did in fact inflict

significant psychological and emotional harm on the Florida A&M community:

      [T]he second bombing created fear throughout the entire university
      campus, because of the impact of it, the way it was described in terms
      of bringing the ceiling down in the bathroom and exploding one of the
      commodes into little pieces; and the head of our Naval ROTC being
      stunned, ears ringing as he attempted to open the door. Quickly through
      the whole campus, everyone began to see that this was obviously not a
      prank; that something very serious was going on, and people’s lives
      were in danger. Students and parents started to panic.

Trial Trans. at 809-10 (testimony of Eddie Jackson, Vice President of University

Relations). There were around 11,500 students at the University at the time, and

approximately 400 students withdrew from the University that semester. Id. at 805,


                                            7
810. Had there been a third bomb, the University would have had to shut down to

keep the student body safe. Id. at 811. The government expects to have four

representatives from the University speak to the continued harm at resentencing.

                         B. Lombardi’s Deep-Seated Racism

      As far as the record is concerned, Lombardi led a relatively normal life prior

to the bombings. But to those who knew him, there was a feature of his personality

that stood out: Lombardi was openly racist towards Black people. In his recent letter

to the Court, Lombardi denies that he was motivated by racial bigotry. Doc. 240-1.

The evidence says otherwise.

      During trial, Lombardi’s friends, former co-workers, and a neighbor all

testified that Lombardi had an overt dislike or even hatred of Black people and

routinely used bigoted and offensive language. See Trial Trans. at 532-33, 537-39,

565, 570, 689-90, 704-08, 717, 731-33, 766-67. For example, one witness testified “a

disregard or hatred” of Black people was a “repetitious issue” with Lombardi, that

his dislike of Black people was “pretty intense,” and that his comments “didn’t seem

like a joke.” Id. at 704-05, 717. Another witnesses testified that Lombardi “had a

very negative feeling towards [B]lack people” that was “[c]loser to the hate end of

the continuum.” Id. at 731. Two witnesses recalled incidents where Lombardi had

tried to share racist propaganda from white supremacist websites with them. Id. at

520-27, 707-08, 715. Lombardi conveyed to one of these witnesses “you could get

information from these same sites about how to make a bomb.” Id. at 708. That

                                         8
same witness also recalled an incident where Lombardi stated, in response to a joke

about his stockpile of firearms and ammunitions, that “one day there’s going to be

a race war in this country, and I’m going to kill me some n*****s.” Id. at 732-33.

Two other witnesses recalled Lombardi sharing a story about how he had “fired

several rounds into a car” of Black people celebrating after a Florida A&M football

game. Id. 706, 719, 726-27. Lombardi’s former neighbor testified that Lombardi

hated servicing the vending machines at Florida A&M because it was “a [B]lack

college” and Lombardi “doesn’t like n*****s.” Id. at 766-67. Several of these

witnesses recognized Lombardi immediately when the third anonymous phone call

was released to the public because they had heard Lombardi make similar if not

identical comments before. Id. at 688, 699, 704, 768.

      In light of this overwhelming evidence of Lombardi’s prejudices, it is no

surprise that an impartial jury of twelve unanimously concluded beyond a

reasonable doubt that Lombardi was motivated by racism (resulting in the

convictions on Counts Five and Six). And while there may be no law against

holding or even expressing these toxic and hateful beliefs, substantial punishment is

warranted when an individual chooses to manifest these beliefs into acts of terror

and violence, as was done in this case.

            C. Aggravating Factors Not Considered By the Guidelines Range

      Lombardi’s guideline range for Counts One, Three, Five, and Six is 87 to 108

months, which is less than half the amount of time Lombardi has spent in custody.

                                          9
But there is no presumption that a sentence within the guidelines range is

reasonable. Gall v. United States, 552 U.S. 38, 50 (2007). Instead, this Court must

“make an individualized assessment based on the facts presented,” id., and may

impose a sentence significantly above the range so long as the sentence is supported

by sufficient justification. United States v. Irey, 612 F.3d 1160, 1196 (11th Cir. 2010)

(en banc). The Supreme Court has specifically rejected the argument that an

extraordinary justification is required for a sentence outside the guidelines range.

Gall, 552 U.S. at 47.

      The guideline range in this case is based on an offense level of 24 under

§ 2K1.4(a)(1), because Lombardi knowingly “created a substantial risk of death or

serious bodily injury to any other person.” U.S.S.G. 2K1.4(a)(1); Doc. 124 at 15-

18. Lombardi received a three-level adjustment under § 3A1.1(a) because he was

motivated by racial prejudice. PSR ¶¶ 60, 68. Under the multi-count adjustment

rules, the fact that there were two bombs raises the offense level by two, PSR ¶¶ 72-

77, to total offense level of 29.

      There are a number of aggravating factors that were not adequately taken into

account in the offense calculation that warrant a substantial sentence far above the

range. These factors include:

 i.   The Nature of the Devices Used: the base offense level draws no distinction

      between the use of fire or any explosive material, see U.S.S.G. § 2K1.4(a)(1),

      and thus does not take into account the significance of the devices used (pipe

                                          10
       bombs);

 ii.   Lombardi’s Preparation and Planning: nothing in the offense level calculation

       takes into account the planning and preparation that went into the offenses,

       which includes the construction of the pipe bombs;

iii.   The Targeting of a University: although the guidelines provided for a three-

       level increase because the bombs were motivated by racial prejudice, the

       offense calculation does not reflect the aggravating fact that Lombardi

       targeted Florida A&M University, a historically Black public university

       serving thousands of Black and minority students;

iv.    The Racist Phone Calls: nothing in the offense calculation takes into account

       the increased harm and terror elicited by the anonymous and racist phone

       calls made by Lombardi after the bombs, or the veiled threat of additional

       bombs;

 v.    Multi-Count Adjustment: the two-level increase in offense level under the

       multi-count adjustment does not adequately reflect the seriousness of the two

       bombings, including the fact that the second bomb was substantially more

       damaging than the first. This increase is equivalent to the enhancement for

       possessing more than three firearms, see U.S.S.G. § 2K2.1(b)(A)(1), yet the

       attendant harm from multiple bombings is far more substantial.

           D. There Remains a Strong Need for General and Specific Deterrence

       When Lombardi was sentenced in 2000, he told this Court that he was the

                                          11
victim of an FBI conspiracy against him. Doc. 124 at 26-28. Now, after 20 years of

imprisonment, Lombardi admits to committing the bombings but denies that they

were motivated by racism or a hatred of Black people. Doc. 240-1. As discussed

above, it is clear why Lombardi targeted Florida A&M University. Lombardi’s

denials cannot be reconciled with the evidence in this case or the jury’s verdict.

Moreover, that Lombardi has chosen to deny rather than denounce the beliefs that

precipitated the bombings signals to the government that there is still strong need to

protect the public through incapacitation and specific deterrence.

       Even if this Court is not concerned with specific deterrence, there is a

substantial need for general deterrence, which remains one of the “key purposes of

sentencing.” See United States v. Pugh, 515 F.3d 1179, 1194 (11th Cir. 2008) (quoting

United States v. Medearis, 451 F.3d 918, 920-21 (8th Cir. 2006)). Every year,

thousands of people are victims of crimes motivated by prejudice, most often racial

prejudice. In recent years, the number of reported hate crimes has risen

significantly.2 This Court’s sentence must send a strong message that acts of


2
  Pursuant to Congressional directive, the FBI collects yearly data about crimes motived by
prejudice based on race, religion, sexual orientation, or ethnicity. The FBI’s yearly data reports
(from 1995) are available online at https://ucr.fbi.gov/hate-crime. The report reflects the
following number reported hate crime incidents in previous years:

2019: 7,314 reported incidents, 55.8% of single-bias incidents motivated by racial bias
       (https://ucr.fbi.gov/hate-crime/2019/topic-pages/incidents-and-offenses)

2018: 7,120 reported incidents, 57.5% of single-bias incidents motivated by racial bias
       (https://ucr.fbi.gov/hate-crime/2018/topic-pages/incidents-and-offenses)



                                                12
destruction and violence motivated by prejudice will not be tolerated and will be

met with the most severe punishments available under the law.

                               E. Unwarranted Sentencing Disparities

          This Court’s sentence must also seek to “avoid unwarranted sentencing

disparities among defendants with similar records who have been found guilty of

similar conduct.” 18 U.S.C. § 3553(a)(6). Although the maliciously damaging

property offenses charged in Counts One and Three can no longer sustain

Lombardi’s now-vacated mandatory consecutive § 924(c) sentences on Counts Two

and Four, Count Five and Six’s convictions for interfering with federally protected

activities by force or threat of force plainly qualify as “crimes of violence” under

§ 924(c)(3)(A)’s elements clause.3 That is, this case involved “crimes of violence” as



2017: 7,175 reported incidents, 58.1% of single-bias incidents motivated by racial bias
       (https://ucr.fbi.gov/hate-crime/2017/topic-pages/incidents-and-offenses)

2016: 6,121 reported incidents, 57.5% of single-bias incidents motivated by racial bias
       (https://ucr.fbi.gov/hate-crime/2016/topic-pages/incidentsandoffenses)

2015: 5,850 reported incidents, 56.9% of single-bias incidents motivated by racial bias
       (https://ucr.fbi.gov/hate-crime/2015/topic-pages/incidentsandoffenses_final)

2014: 5,479 reported incidents, 47.0% of single-bias incidents motivated by racial bias
       (https://ucr.fbi.gov/about-us/cjis/ucr/hate-crime/2014/topic-
       pages/incidentsandoffenses_final)
3
    Specifically, § 245(b)(2)(A) states:

          (b) Whoever, whether or not acting under color of law, by force or threat of force willfully
          injures, intimidates or interferes with, or attempts to injure, intimidate or interfere with—

                 (2) any person because of his race, color, religion or national origin and because he
                 is or has been—


                                                   13
that term is defined in § 924(c), and had the government charged Counts Five and

Six as the § 924(c) predicates for Counts Two and Four (or charged both sets of

offenses as predicates), Lombardi would still be serving mandatory consecutive

sentences of 30 years and life for the exact same conduct. If this case were so charged

and prosecuted today, Lombardi would be sentenced to two mandatory consecutive

sentences of 30 years under the First Step Act’s changes to § 924(c). See First Step

Act, § 403, Pub. L. No. 115-391, 132 Stat. 5221. Defendants convicted of similar

crimes will serve no less.

       Alternatively, defendants who have committed similar conduct may have

instead been charged and convicted under 18 U.S.C. § 884(h) for “us[ing] fire or an

explosive to commit any felony,” which provides for a mandatory consecutive 10-

year term of imprisonment on the first count and a mandatory consecutive 20-year

term of imprisonment on the second count, “in addition to the punishment provided

for such felon[ies].” Defendants convicted of crimes similar to Lombardi’s will serve

no less.


                       (A) enrolling in or attending any public school or public college;

       …. and if bodily injury results from the acts committed in violation of this section or if such
       acts include the use, attempted use, or threatened use of a dangerous weapon, explosives, or fire shall
       be fined under this title, or imprisoned not more than ten years, or both.

18 U.S.C. § 245(b)(2)(A) (emphasis added). Because Lombardi’s convictions under this statute
required the jury to conclude that he (1) injured, intimidated, or interfered with any person (or
attempted to do so) “by force or threat of force” and (2) that these acts included “the use, attempted use,
or threatened use of dangerous weapon, explosives, or fire,” these convictions surely have as an element
“the use, attempted use, or threatened use of physical force against the person” under
§ 924(c)(3)(A)’s elements clause.

                                                     14
      The takeaway from this is that Congress has passed punitive, consecutive

penalties for defendants, like Lombardi, who use explosives to commit serious

offenses. And although those mandatory penalties may not be required in light of

the unique posture of this case, this Court should consider the severity of the

penalties imposed for substantively similar conduct as it fashions a just and fair

sentence in this case.

                                    Conclusion

      The government respectfully requests that the Court consider these points

when resentencing Lombardi. Upon consideration, these factors should merit

reimposition of a lengthy and substantial sentence to reflect the seriousness of the

offenses, promote respect for the law, and to provide just punishment.


                                        Respectfully submitted,

                                        LAWRENCE KEEFE
                                        United States Attorney


                                        _____________________
                                        JORDANE E. LEARN
                                        Assistant United States Attorney
                                        Northern District of Florida
                                        Florida Bar No. 117808
                                        111 North Adams Street, 4th Floor
                                        Tallahassee, FL 32301
                                        (850) 942-8430
                                        jordane.e.learn@usdoj.gov




                                        15
                          CERTIFICATE OF COMPLIANCE

      I certify that this response complies with Local Rule 7.1(F) U.S. District Court

for the Northern District of Florida. This notice contains 3,325 words.

                                              s/ Jordane E. Learn
                                              JORDANE E. LEARN
                                              Assistant United States Attorney




                             CERTIFICATE OF SERVICE
      I certify that one copy of the foregoing has been served electronically via

CM/ECF to Patricia Jean Kyle, appointed counsel for Defendant Lawrence

Lombardi, this 16th day of November 2020.

                                              s/ Jordane E. Learn
                                              JORDANE E. LEARN
                                              Assistant United States Attorney




                                         16
